DETAILED ACTION
Pending Claims
Claims 1-4, 6-8, 12, 13, 17, 18, 22, and 23 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 106398110 A).
Regarding claims 1-3 and 8, the exemplary embodiments of He anticipate the claimed composition (see paragraphs 0090, 0096, 0102 & 0108 of the machine translation).  The following table summarizes the materials used in these examples, the relative amounts thereof, and how these materials correspond to the claimed components:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 106398110 A).
Regarding claim 6, the teachings of He are as set forth above and incorporated herein.  The exemplary embodiments do not disclose a composition: (6) further comprising from 1 to (exemplary) antimony trioxide, as a combustion inhibitor (see paragraph 0026).  In light of this, it has been found that combining equivalents knowns for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the instantly claimed smoke suppressant to the exemplary embodiments of He because: (a) the exemplary embodiments of He are formulated with antimony trioxide; (b) the general teachings of He contemplate the use of metallic hydroxides, in addition to (exemplary) antimony trioxide, as a combustion inhibitor; and (c) it has been found that combining equivalents knowns for the same purpose is prima facie obvious.
Regarding claim 7, the teachings of He are as set forth above and incorporated herein.  The exemplary embodiments include a bisphenol type epoxy resin; however, these exemplary embodiments do not disclose a composition: (7) further comprising from 5 to 30% by weight of the formulation of an epoxy novolac resin.  The general teachings of He contemplate the use of novolac epoxy resins, in addition to (exemplary) bisphenol type epoxy resins (see paragraph 0023).  In light of this, it has been found that combining or substituting equivalents knowns for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments of He with the instantly claimed epoxy novolac resin because: (a) the exemplary embodiments of He (exemplary) bisphenol type epoxy resins; and (c) it has been found that combining or substituting equivalents knowns for the same purpose is prima facie obvious.

Claims 1-4, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choate et al. (US 2003/0158337 A1).
Regarding claims 1-4, 6, and 8, Choate et al. disclose: (1) a polymeric resin formulation (paragraph 0030; see also Table 2 in paragraph 0038) comprising: 
a. from 10 to 80% by weight of the formulation of a halogenated epoxy resin (Table 2 in paragraph 0038: see “14% of TBBADGE”); and 
d. from 1 to 30% by weight of the formulation of a curative system (Table 2 in paragraph 0038: see “8.5% of TBBA”, “18% of SMA” and “0.07% of 2-ethyl-4-methylimidazole”);
(2) wherein the halogenated epoxy resin comprises a chlorinated or brominated epoxy resin or mixtures thereof (Table 2 in paragraph 0038: see “14% of TBBADGE”); and 
(8) further comprising from 1 to 40% by weight of the composition of one or more bisphenol epoxy resins in addition to the halogenated epoxy resin (Table 2 in paragraph 0038: see “13% of Bis A epoxy”).  
This exemplary embodiment of Choate et al. fails to disclose:
(1) b. from 1 to 15% by weight of the formulation of an antimony based fire retardant; (3) comprising antimony trioxide, antimony pentoxide or mixtures thereof;
(1) c. from 1 to 10% by weight of the formulation of an inorganic or non-polymeric organic phosphorous containing fire retardant; (4) wherein the inorganic or non-
(6) further comprising from 1 to 40% by weight of the composition of a smoke suppressant, further comprising a boron compound, a zinc compound, a metallic hydroxide or mixtures thereof.
However, the general teachings of Choate et al. contemplate the addition one or more flame retardants (see paragraphs 0025-0027).  These include antimony trioxide, red phosphorus (and organic phosphorus compounds), and metallic hydroxides (see paragraph 0025).  When used, these flame retardants are present in an amount of from about 3% to about 9% of the composition (see paragraph 0025).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reformulate the exemplary embodiment of Choate et al. to include the instantly claimed antimony based fire retardant, inorganic or non-polymeric organic phosphorus containing flame retardant, and smoke suppressant (and amounts thereof) because: (a) the general teachings of Choate et al. contemplate the addition one or more flame retardants; (b) the flame retardants of Choate et al. include antimony trioxide, red phosphorus (and organic phosphorus compounds), and metallic hydroxides; and (c) when used, the flame retardants of Choate et al. are present in an amount of from about 3% to about 9% of the composition.
Regarding claim 12, the teachings of Choate et al. are as set forth above an incorporated herein to obviously satisfy claim (12).  The reformulation of the exemplary embodiment of Choate et al. would have satisfied the claimed ratio.
Regarding claim 7, the teachings of Choate et al. are as set forth above and incorporated herein.  The exemplary embodiment includes a bisphenol type epoxy resin; however, these exemplary embodiments do not disclose a composition: (7) further comprising from 5 to 30% by weight of the formulation of an epoxy novolac resin.  The general teachings of Choate et al. contemplate the use of novolac epoxy resins, in addition to (exemplary) bisphenol type epoxy resins (see paragraph 0014).  In light of this, it has been found that combining or substituting equivalents knowns for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiment of Choate et al. with the instantly claimed epoxy novolac resin because: (a) the exemplary embodiment of Choate et al. includes a bisphenol type epoxy resin; (b) the general teachings of Choate et al. contemplate the use of novolac epoxy resins, in addition to (exemplary) bisphenol type epoxy resins; and (c) it has been found that combining or substituting equivalents knowns for the same purpose is prima facie obvious.

Allowable Subject Matter
Claims 13, 17, 18, 22, and 23 are allowed.

International Search Report
The international search report cited one X-reference.  This reference has been considered and applied as prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: GB 1,000,633 A disclose a related epoxy-based composition.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 4, 2021